UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7961



GEORGE JOYNER,

                                              Plaintiff - Appellant,

          and

SHIRLEY JOYNER,

                                                           Plaintiff,

          versus

RON ANGELONE; L. W. HUFFMAN; DANIEL MAHON;
THOMAS NEUMAYER; DIANE ELKO, Nurse; GWEN
JEFFERSON; E. C. MORRIS; G. P. DODSON; LISA
RANDALL; DAVID SMITH; MS. WILKERSON; JOHN
DOE(S),

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-943-R)


Submitted:   March 21, 1996                 Decided:   April 12, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.
George Joyner, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals a district court order dismissing several
but not all of Appellant's claims. We dismiss the appeal for lack

of jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1988), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2